On Motion for Rehearing.
MORROW, P. J.
The declaration of the appellant claiming ownership of the whisky set forth in the original opinion was admissible in evidence against him under the rule of res geste, to which article 727, Code Cr. Proc. 1925, defining the circumstances under which a confession may be used in evidence and the rule requiring corroboration of the confession, have no application. It. follows that the refusal of the appellant’s request to instruct the jury upon the subject of the statutory confession was not improper. The evidence that the liquid possessed by the appellant was wMslcy is definite. Further proof that it was spirituous and intoxicating liquor the law does not demand. Whisky, being an alcoholic liquor, is a spirituous liquor. 4 Words and Phrases, Second Series, page 660, also 7 Words and Phrases, Third Series, page 113; Hendley v. State, 94 Tex. Cr. R. 40, 250 S. W. 174; Tolar v. State, 97 Tex. Cr. R. 145, 260 S. W. 1043. So, in holding the evidence sufficient on the hearing of the motion for new trial, the court committed no error.
The motion for rehearing is overruled.